Case Number: WC—2019-0469
           Washington County Superior Court
Filed in
                    Case 1:19-cv-00501-MSM-PAS
Submitted: 9/10/2019 9:45PM                    Document 1-2 Filed 09/24/19 Page 1 of 13 PageID #: 6
Envelope: 2245132
Reviewer: Christine F.




                      STATE OF RHODE ISLAND                                                        SUPERIOR COURT
                      WASHINGTON COUNTY
                      CHRISTOPHER LACCINOLE                                                        C.A. No.:
                      Plaintiﬂ


                      Vs.


                      Verizon    New England Inc.             ,




                      écrizon Online LLC,

                      écrizon Wireless           (VAW) LLC,

                      goes 1-10      Inclusive;
                      Defendants


                                                                           COLLAINT
                                                                      I.   INTRODUCTION

                               This   is   a   civil   action seeking   remedy    for Violations    under multiple federal and      state


                      consumer protection              statutes. Plaintiff,   a consumer, was harassed by Verizon for a debt he


                      never owed. Plaintiff is an identity theft Victim and                 is   regularly harassed   by companies    like


                      Verizon    Who       seek to proﬁt from the misery of consumers               who   are trapped in the   web of

                      identity theft.


                      1.       Plaintiff doesn’t         owe Verizon any money.         Plaintiff sent multiple certiﬁed letters to


                               Verizon t0        tell   Verizon to stop calling    Plaintiff.    Verizon refused one of Plaintiff’s

                               letters.     Verizon responded to another           letter   of Plaintiff’s by responding Via      FEDEX
                               with a written response. In Verizon’s written response, Verizon claimed                       it   would

                               stop calling Plaintiff. Yet, despite Plaintiff’s letters              and Verizon’s    false promises,


                               Verizon repeatedly            calls Plaintiff With robodialed,       prerecorded messages.


                      2.       The    Plaintiff brings this action alleging that the             Defendants Verizon     New England
Case Number: WC—2019-0469
           Washington County Superior Court
Filed in
                    Case 1:19-cv-00501-MSM-PAS
Submitted: 9/10/2019 9:45PM                    Document 1-2 Filed 09/24/19 Page 2 of 13 PageID #: 7
Envelope: 2245132
Reviewer: Christine F.




                               Inc.,   Verizon Online LLC, Verizon Wireless                 (VAW) LLC, and Does         1-10 engaged in


                               harassing, abusive,      and prohibited conduct while attempting             to collect   an alleged

                               debt in Violation 0f the Telephone             Consumer Protection Act, 47 U.S.C.             §   227

                               (hereinafter    "TCPA"). The       Plaintiff seeks statutory        damages, actual damages,            costs,


                               and     attorney's fees for each   Defendant under the TCPA, and             RIGL      § 9-30-2.


                               The     Plaintiff also alleges that Defendants’        conduct While attempting to collect the

                               alleged debt constituted a deceptive practice in Violation of the              Rhode      Island


                               Deceptive Trade Practices Act,              RIGL § 6-13.1 et seq.   (hereinafter   "DTPA"). The

                               Plaintiff seeks statutory       damages, actual damages,          costs, attorney's fees, injunctive


                               relief,   and punitive damages        for   each Defendant under the       DTPA.

                               The     Plaintiff also alleges that Defendants’        conduct violated     Plaintiff’s right to        privacy


                               under     RIGL   § 9-1-28.1 et seq.    The     Plaintiff seeks actual   damages,     costs, attorney's


                               fees, injunctive relief under the statute.


                               Plaintiff also seeks declaratory relief as authorized             by the Rhode Island Uniform

                               Declaratory Judgments Act          (RIGL        § 9-30-2).


                               Any Violations by Defendants were knowing,                   willful, intentional,   and Defendants

                               did not maintain procedures reasonably adapted to avoid any such Violation.


                                                         II.   JURISDICTION AND VENUE

                               This Court has jurisdiction to hear the            TCPA claims in this matter pursuant t0 47

                               U.S.C.     § 227(b)(3)   and 47 U.S.C.        § 227(c)(5).


                               This Court has jurisdiction to hear RI            DTPA claims pursuant to RIGL § 6-13. 1-5.2.
                               Plaintiff’s action for declaratory relief is         authorized by the    Rhode      Island   Uniform

                               Declaratory Judgments Act          (RIGL        § 9-30-2).
Case Number: WC—2019-0469
           Washington County Superior Court
Filed in
                    Case 1:19-cv-00501-MSM-PAS
Submitted: 9/10/2019 9:45PM                    Document 1-2 Filed 09/24/19 Page 3 of 13 PageID #: 8
Envelope: 2245132
Reviewer: Christine F.




                      10.      The    Plaintiff is a resident    of this County and the conduct complained of took place in

                               this   County.

                                                                       III.   PARTIES

                      11.      The    Plaintiff is   an adult   resident, of the   Town of Narragansett, County of

                               Washington, State of Rhode Island.

                      12.      Upon information and belief, Verizon New England Inc.               provides, inter alz'a, Cable


                               TV services to Rhode Island consumers.

                      13.      Upon information and belief, Verizon New England Inc. may be                   served   upon   its



                               registered agent in the State of Rhode Island, to Wit:          CT Corporation System at 450

                               Veterans Memorial Parkway, Suite 7A, East Providence, RI 02914.


                      14.      Upon information and belief, Verizon             Online   LLC provides,    inter alia, internet


                               services to    Rhode    Island consumers.


                      15.      Upon information and belief, Verizon             Online   LLC may be served upon its registered

                               agent in the State of Rhode Island, t0 Wit:           CT Corporation System at 450 Veterans

                               Memorial Parkway,          Suite 7A, East Providence,       RI 02914.

                      16.      Upon information and belief, Verizon Wireless (VAW) LLC provides,                     inter alia,


                               Wireless mobile network services t0            Rhode   Island consumers.


                      17.      Upon information and belief, Verizon Wireless (VAW) LLC may be                      served   upon    its



                               registered agent in the State 0f Rhode Island, to Wit:          CT Corporation System at 450

                               Veterans Memorial Parkway, Suite 7A, East Providence, RI 02914.


                      18.      Other defendants        may be    discovered in the course 0f litigation, and Plaintiff


                               respectfully prays that the        Court Will permit the addition of later discovered parties

                               upon motion.
Case Number: WC—2019-0469
           Washington County Superior Court
Filed in
                    Case 1:19-cv-00501-MSM-PAS
Submitted: 9/10/2019 9:45PM                    Document 1-2 Filed 09/24/19 Page 4 of 13 PageID #: 9
Envelope: 2245132
Reviewer: Christine F.




                                                             IV.   FACTUAL ALLEGATIONS
                      19.      At   all   times relevant t0 this Complaint, Defendants were engaged in the business of


                               regularly collecting Debts.


                      20.      Plaintiff      does not   owe any Defendant any money.

                      21.      On May 23,           2019, Plaintiff began receiving calls from Verizon.


                      22.      Every      call that Plaintiff received       from Verizon contained an         artiﬁcial or prerecorded


                               voice. Plaintiff recognized this because each call                  had the exact same message, same

                               voice,     same rhythm, and same         intonation.


                      23.      In the prerecorded messages that Verizon transmitted to Plaintiff, Verizon did not


                               state clearly at the       beginning of the message the identity of the business, individual,

                               0r other entity initiating the        call.



                      24.      In the prerecorded messages that Verizon transmitted t0 Plaintiff, Verizon did not


                               state clearly the       telephone    number     0r address of such business, other entity, 0r


                               individual.


                      25.      Plaintiff researched        and discovered       that Verizon     FIOS    uses two corporate entities in


                               Rhode       Island: Verizon Online        LLC     (for internet)    and Verizon     New England Inc.

                               (for cable      TV).

                      26.      On June        1,   2019, Plaintiff sent a    letter t0   Verizon   New England Inc.        Via   US   certiﬁed


                               mail, return receipt requested.


                      27.      In corporate ﬁlings With the          Rhode      Island Secretary 0f State, Verizon          New England

                               Inc. lists a principal address 0f 125           High      Street Oliver   Tower   7th
                                                                                                                       Floor, Boston,    MA
                               021 10.


                      28.      Plaintiff sent the letter to        Verizon    New England Inc.        at 125   High     Street Oliver   Tower
Case Number: WC—2019-0469
           Washington County Superior Court
Filed in
                   Case 1:19-cv-00501-MSM-PAS
Submitted: 9/10/2019 9:45PM                   Document 1-2 Filed 09/24/19 Page 5 of 13 PageID #: 10
Envelope: 2245132
Reviewer: Christine F.




                               7th
                                     Floor, Boston,       MA 021 10.
                      29.      In Plaintiff’s       letter,   he included his name, phone number, and address, and           Plaintiff


                               clearly stated, “Please don’t call           me   or send   me text messages. You have the wrong

                               number.”

                      30.      On June        8,   2019, Plaintiff received his original     letter   from the mailman, and the   letter


                               was marked           “RETURN TO SENDER ATTEMPTED-NOT KNOWN.”

                      31.      Upon information and belief, Verizon New England Inc.                      uses a ﬁctitious address


                               with the Rhode Island Secretary of State in order to hamper communications from

                               customers.


                      32.      On June        1,   2019, Plaintiff sent a   letter to   Verizon Online    LLC Via US certiﬁed mail,

                               return receipt requested.


                      33.      In corporate ﬁlings with the           Rhode      Island Secretary 0f State, Verizon Online     LLC

                               lists   a principal address of 22001         Loudon County Parkway MAIL             CODE C1-3-507,
                               Ashburn,         VA 20147.
                      34.      Plaintiff sent the letter t0        Verizon Online       LLC at 22001 Loudon County Parkway

                               MAIL CODE C1-3-507, Ashburn, VA 20147.

                      35.      In Plaintiff’s       letter,   he included his name, phone number, and address, and           Plaintiff


                               clearly stated, “Please don’t call           me   0r send   me text messages. You have the wrong

                               number.”

                      36.      Verizon Online          LLC signed for receipt of Plaintiff’s letter 0n June 4,       2019.


                      37.      On June        17, 2019, Plaintiff received       a   FEDEX package at his home.

                      38.      In the    FEDEX package was a letter from Verizon Wireless Executive Relations.
                      39.      The     letter   from Verizon Wireless was dated June            14, 2019.
Case Number: WC—2019-0469
           Washington County Superior Court
Filed in
                   Case 1:19-cv-00501-MSM-PAS
Submitted: 9/10/2019 9:45PM                   Document 1-2 Filed 09/24/19 Page 6 of 13 PageID #: 11
Envelope: 2245132
Reviewer: Christine F.




                      40.      In Verizon Wireless’         letter,     Verizon acknowledges that Plaintiff does not wish t0

                               receive   more   calls.    Verizon further promises t0 add          Plaintiff’s   phone number to the

                               D0 Not Call database.

                      41.      Despite Verizon’s         letter   and promise, Verizon continued         t0 call Plaintiff several times


                               more throughout       the    summer 0f 2019.

                      42.      When Plaintiff answered the Verizon calls,               he again heard the same prerecorded

                               messages.


                      43.      Upon information and belief, Verizon uses                the    number 888 423 0900     to contact


                               consumers.

                      44.      Upon information and belief, Verizon uses                a prerecorded voice to contact      Plaintiff.


                      45.      The evidence of this prerecorded voice was               that the exact    same message was played

                               for Plaintiff at   each    call,   using the same words, voice, intonation, and rhythm.


                      46.      Plaintiff never requested          by an agreement 0r otherwise that he be contacted by

                               Verizon.


                      47.      Plaintiff never    provided his cellular telephone number to Verizon and never provided

                               his consent to     Verizon to be contacted on his cellular telephone.

                      48.      Plaintiff’s    phone number         is   part of the national   Do Not Call registry.

                      49.      Verizon’s calls directly interfered With Plaintiff’s right to peacefully enjoy a service


                               that Plaintiff paid for      and caused        Plaintiff a signiﬁcant   amount of anxiety,   frustration


                               and annoyance.

                      50.      The telephone      calls to Plaintiff’s cellular      telephone number were not initiated for an


                               emergency purpose.

                      51.      The   robocalls were annoying, abusive,              and harassing    to Plaintiff.
Case Number: WC—2019-0469
           Washington County Superior Court
Filed in
                   Case 1:19-cv-00501-MSM-PAS
Submitted: 9/10/2019 9:45PM                   Document 1-2 Filed 09/24/19 Page 7 of 13 PageID #: 12
Envelope: 2245132
Reviewer: Christine F.




                      52.      The   robocalls t0 Plaintiff invaded the privacy interests that the          TCPA was intended

                               to protect.


                      53.      Defendants d0 not maintain a written policy for maintaining a do-not—call                    list.



                      54.      Defendants have not informed and trained personnel engaged in making                       calls     on   the


                               use of the do—not—call     list.



                      55.      Despite a clear and unmistakable request from Plaintiff to stop calling, Defendants


                               have subsequently called           Plaintiff.


                      56.      Plaintiff incurred     damages       as a result of Defendants’ unlawful conduct.


                      57.      Defendants’ phone       calls   harmed      Plaintiff by causing the very   harm that Congress

                               sought t0 prevent—a “nuisance and invasion of privacy.”


                      58.      Defendants’ phone       calls   harmed      Plaintiff by trespassing   upon and   interfering with


                               Plaintiff’s rights   and   interests in Plaintiff’s cellular telephone.


                      59.      Defendants’ phone       calls   harmed      Plaintiff by trespassing   upon and   interfering With


                               Plaintiff’s rights   and   interests in Plaintiff’s cellular telephone line.


                      60.      Defendants’ phone       calls   harmed     Plaintiff by intruding   upon Plaintiff’s   seclusion.


                      61.      Defendants harassed Plaintiff by incessantly calling              Plaintiff’s telephone.


                      62.      Defendants’ phone       calls   harmed      Plaintiff by causing Plaintiff aggravation      and

                               annoyance.

                      63.      Defendants’ phone       calls   harmed     Plaintiff by   wasting Plaintiff s time.

                      64.      Defendants’ phone       calls   harmed     Plaintiff by depleting the battery life    on   Plaintiff s


                               cellular telephone.


                      65.      Defendants’ phone       calls   harmed      Plaintiff by using   minutes allocated to Plaintiff by

                               Plaintiff’s cellular   telephone service provider.
Case Number: WC—2019-0469
           Washington County Superior Court
Filed in
                   Case 1:19-cv-00501-MSM-PAS
Submitted: 9/10/2019 9:45PM                   Document 1-2 Filed 09/24/19 Page 8 of 13 PageID #: 13
Envelope: 2245132
Reviewer: Christine F.




                      66.        Defendants’ phone         calls   harmed     Plaintiff by using data storage space in Plaintiff’s


                                 cellular telephone.


                             .   STATUTORY STRUCTURE TELEPHONE CONSUMER PROTECTION ACT
                      67.        In 1991, Congress enacted the              TCPA in response t0 a growing number of consumer

                                 complaints regarding certain telemarketing practices.


                      68.        The   TCPA regulates,        inter alia,   the use of automated telephone dialing systems.


                      69.        Under the TCPA, an “automated telephone                        dialing system”     (“ATDS”)         is:   (1)   an

                                 automated dialing system capable of storing 0r producing and dialing telephone

                                 numbers, using a random or sequential number generator; and/or                              (2)   a predictive


                                 dialer,   which makes automated             calls at   a pace designed t0 optimize matching a


                                 connected      call   with an available agent. See 47 U.S.C.             § 227(a)(1)); In re Rules          and

                                 Regulations Implementing the Telephone Consumer Protection Act 0fI99I, Declaratory


                                 Ruling, 23 F.C.C.R. 559,          1]
                                                                        12 (2008)   (“FCC 2008 Declaratory Ruling”).

                      70.        Speciﬁcally, 47 U.S.C. § 227(1)(A)(iii) prohibits                 any   call   using an   ATDS       0r an


                                 artiﬁcial or prerecorded voice t0 a cellular              phone without        prior express consent             by

                                 the person being called, unless the call            is   for   emergency purposes.

                      71.        According to ﬁndings by the Federal Communications Commission (“FCC”), such

                                 calls are    prohibited because automated 0r prerecorded telephone calls are a greater


                                 nuisance and invasion of privacy than live solicitation                   calls.   The   FCC also

                                 recognized that Wireless customers are charged for incoming                        calls.   See In    re   Rules and


                                 Regulations Implementing the Telephone Consumer Protection Act 0f1991                       ,
                                                                                                                                 CG Docket N0.
                                 02-278, Report and Order, 18 F.C.C.R. 14014 (2003).


                      72.        In the    FCC 2008 Declaratory Ruling,             the   FCC conﬁrmed that autodialed and
Case Number: WC—2019-0469
           Washington County Superior Court
Filed in
                   Case 1:19-cv-00501-MSM-PAS
Submitted: 9/10/2019 9:45PM                   Document 1-2 Filed 09/24/19 Page 9 of 13 PageID #: 14
Envelope: 2245132
Reviewer: Christine F.




                               prerecorded       calls t0   a Wireless   number by a     creditor, or     on behalf of a    creditor, are


                               permitted only       if   the calls are   made With    the “prior express consent” of the called


                               party.


                               VI.   STATUTORY STRUCTURE RHODE ISLAND DECEPTIVE TRADE
                                                     PRACTICES ACT

                      73.      The Rhode        Island Deceptive Trade Practices Act              was passed    t0 declare as unlawful


                               the “unfair     methods of competition and unfair or deceptive                 acts or practices in the


                               conduct of any trade or commerce.”                 RIGL §     6-13. 1-2.


                      74.      Under the Rhode           Island Deceptive Trade Practices Act, a “person”                  means   natural


                               persons, corporations,          and any other legal      entity.   RIGL     § 6-13. 1-1 (3).


                      75.      Under the Rhode           Island Deceptive Trade Practices Act, "trade" and "commerce"


                               mean the       sale 0r distribution of any services        and any property, tangible 0r          intangible,


                               real, personal,     or mixed,     and any other      article,   commodity, or thing of value

                               Wherever       situate,   and include any trade 0r commerce            directly 0r indirectly affecting


                               the people of Rhode Island.           RIGL       § 6-13.1-1 (5).


                      76.      Under the Rhode           Island Deceptive Trade Practices Act, unfair methods of


                               competition and unfair or deceptive acts 0r practices include (but are not limited to)


                               any one or more of the following:

                                     a.   Engaging in any other conduct that similarly creates a likelihood of confusion
                                          or 0f misunderstanding          [RIGL    § 6-13. 1-1 (6) (Xii)].
                                     b.   Engaging in any act 0r practice that          is   unfair 0r deceptive t0 the       consumer
                                          [RIGL    § 6-13.1-1 (6)    (xiii)].

                                     c.   Using any other methods,          acts or practices     Which mislead 0r deceive members
                                          of the public in a material respect         [RIGL     § 6-13.1-1 (6) (XiV)].


                      77.      Under the Rhode           Island Deceptive Trade Practices Act, any provider of goods and


                               services    who fails to comply with the provisions              of RIGL § 6-13.1      is   liable for   any
Case Number: WC—2019-0469
           Washington County Superior Court
Filed in
                  Case 1:19-cv-00501-MSM-PAS
                        PM
Submitted: 9/10/2019 9:45
                                             Document 1-2 Filed 09/24/19 Page 10 of 13 PageID #: 15
Envelope: 2245132
Reviewer: Christine F.




                                 actual    damages        sustained; punitive damages; attorneys’ fees as determined                         by the

                                 Court and costs 0f this action. The Court                    may also provide         equitable    relief.    RIGL      §


                                 6-1 3. 1-5 .2.


                                             VII.       STATUTORY STRUCTURE RIGHT TO PRIVACY
                      78.        Under RIGL             § 9-1-28.1,   it is   the policy of this state that every person in this state


                                 shall   have a right to privacy Which              shall    be deﬁned t0 include,       inter   alz'a,   the right to


                                 be secure from unreasonable intrusion upon one's physical solitude or seclusion.

                                   COUNT I          -   Telephone Consumer Protection Act — 47 U.S.C. § 227(b)(3)

                      79.        The     acts 0f the     Defendants constitute Violations 0f the Telephone Consumer

                                 Protection Act.


                      80.        Congress enacted the           TCPA to prevent real harm.                Congress found that “automated

                                 or prerecorded calls are a nuisance                and an invasion 0f privacy, regardless 0f the type

                                 of call” and decided that “banning” such                     calls   made Without consent was              “the only


                                 effective    means of protecting telephone consumers from                      this   nuisance and privacy

                                              ”1
                                 invasion.


                      81.        Defendants’ Violations of the                TCPA include, but are not limited to, the following:

                      82.        Making and/or initiating a telephone                  call   using an automatic telephone dialing


                                 system 0r an artiﬁcial or prerecorded voice t0 any telephone number assigned to a

                                 cellular telephone service, in Violation of 47                  U.S.C. § 227(b)(1)(A)(iii).

                      83.        As   a result of Defendants’ actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to


                                 an award of statutory damages of $500.00                      for    each such Violation and an injunction




                      1
                          Pub. L. N0. 102-243, § 2 (10-13) (Dec. 20, 1991), codiﬁed at 47 U.S.C. §227. See also M'ms v. Arrow Fin.
                      Servs.,  L.L.C., 565 U.S. 368, 132 S. Ct. 740, 744, 181 L. Ed. 2d 881 (2012) (“The Act bans certain practices
                      invasive 0f privacy”).



                                                                                        10
Case Number: WC—2019-0469
           Washington County Superior Court
Filed in
                  Case 1:19-cv-00501-MSM-PAS
                        PM
Submitted: 9/10/2019 9:45
                                             Document 1-2 Filed 09/24/19 Page 11 of 13 PageID #: 16
Envelope: 2245132
Reviewer: Christine F.




                               prohibiting future conduct in Violation of the        TCPA.

                      84.      Since Defendants’ Violations were committed willfully and knowingly, Plaintiff


                               requests an       award of statutory damages 0f $1,500.00 under 47 U.S.C.            § 227(b)(3) for


                               each such Violation.

                      Wherefore, the          Plaintiff requests   judgment against each Defendant     for


                                         1)Actual Damages pursuant to 47 U.S.C. § 227(b)(3);
                                        2) Statutory Damages in the amount 0f $1,500 per phone call pursuant to 47
                                           U.S.C. § 227(b)(3);
                                        3) Declaratory Relief that Defendants violated the TCPA.
                                        4) Referral to the Rhode Island Attorney General for further review.
                                        5) Such other relief as the Court may deem just and appropriate.


                                 COUNT II          -   Telephone Consumer Protection Act— 47 U.S.C. § 227(c)(5)

                      85.      The   acts of the       Defendants constitute Violations 0f the Telephone Consumer

                               Protection Act.


                      86.      Defendants’ Violations of the          TCPA include, but are not limited t0, the following:

                                         i.      Violations of 47    CFR 64.1200

                                        ii.      Violations of the do not call requirements at 47 U.S.C. § 227(c)


                      87.      As   a result of Defendants’ actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to


                               an award of statutory damages of $500.00            for each   such violation and an injunction

                               prohibiting future conduct in Violation of the        TCPA.

                      88.      Since Defendants’ Violations were committed willfully and knowingly, Plaintiff


                               requests an       award of statutory damages of $1,500.00 under 47 U.S.C.            § 227(c)(5) for


                               each such Violation.

                      Wherefore, the          Plaintiff requests   judgment against each Defendant     for


                                         1)    Actual Damages pursuant to 47 U.S.C. § 227(c)(5);
                                         2)    Statutory Damages in the amount of $1,500 per phone           call   pursuant to 47
                                               U.S.C. §227(c)(5);



                                                                              11
Case Number: WC—2019-0469
           Washington County Superior Court
Filed in
                  Case 1:19-cv-00501-MSM-PAS
                        PM
Submitted: 9/10/2019 9:45
                                             Document 1-2 Filed 09/24/19 Page 12 of 13 PageID #: 17
Envelope: 2245132
Reviewer: Christine F.




                                         3)    Declaratory Relief that Defendants violated the           TCPA.
                                        4)     Referral to the     Rhode   Island Attorney General for further review.
                                         5)    Such other    relief as the   Court    may deem just and appropriate.

                                                         COUNT III — RHODE ISLAND DTPA
                      89.      The   Plaintiff reasserts the facts       and   allegations contained in all of the proceeding


                               paragraphs and incorporates them into              this   Count.

                      90.      Defendants violated the restrictions the RI               DTPA imposes on them prohibiting
                               Defendants from using unfair and deceptive practices in Violation of Rhode Island

                               General        Law §   6-13.1 er seq.


                      91.      Defendants engaged in           false representation or deceptive      means    t0 obtain   money from

                               a consumer.

                      92.      Defendants’ actions or transactions are not permitted by the                Rhode    Island


                               department of business regulation.

                      93.      As a result 0f such conduct and           actions, the Plaintiff has suffered actual       damages, in

                               an amount        to   be determined by the court, and he        may recover therefore pursuant to

                               Rhode     Island General       Law §    6-13. 1-5.2.


                      94.      Such conduct and actions 0f Defendants were                  willful, egregious,   wicked, and, as a


                               result, the Plaintiff is entitled to punitive          damages pursuant    to   Rhode   Island General


                               Law §    6-13.1-5.2.


                      95.      The   Plaintiff is entitled t0       an award of attorney's    fees pursuant to    Rhode    Island


                               General        Law §   6-13.1-5.2.


                      Wherefore, the          Plaintiff requests    judgment against each Defendant        for


                                         1) Actual Damages pursuant to RIGL § 6-13.1-5.2;
                                         2) Statutory Damages against Apria Healthcare in the amount of $200 for
                                            each Violation of the Rhode Island Deceptive Trade Practices Act
                                            pursuant to RIGL § 6-13.1-5.2;



                                                                                 12
Case Number: WC-201 9-0469
           Washington County Superior Court
Filed in
                  Case 1:19-cv-00501-MSM-PAS
                        PM
Submitted: 9/10/2019 9:45
                                             Document 1-2 Filed 09/24/19 Page 13 of 13 PageID #: 18
Envelope: 2245132
Reviewer: Christine F.




                                         3)    Punitive   Damages pursuant to RIGL                § 6-13.1-5.2;
                                        4)     Costs and attorney fees pursuant to              RIGL   § 6-13. 1-5.2;
                                        5) Declaratory Relief that Defendants violated the RI DTPA.
                                        6) Injunctive Relief t0 refer the Court’s ﬁndings t0 the Rhode Island
                                            Attorney General for prosecution under RIGL § 19-14.9-13.
                                         7) Such other relief as the Court may deem just and appropn'ate.


                                                          COUNT IV — RIGHT TO PRIVACY
                      96.      The   Plaintiff reasserts the facts          and   allegations contained in all 0f the proceeding


                               paragraphs and incorporates them into this Count.


                      97.      Defendants violated the               restrictions the privacy statute      imposes 0n them prohibiting

                               Defendants from invading                Plaintiff’s   privacy in violation of Rhode Island General


                               Law §    9-1-28.1 er seq.


                      98.      As   a result of such conduct and actions, the Plaintiff has suffered actual damages, in


                               an amount        to   be determined pursuant to Rhode Island General                   Law§   9-1-28. 1.


                      99.      The   Plaintiff is entitled to         an award of attorney's         fees pursuant to   Rhode   Island


                               General        Law §   9-1-28.   1.



                      Wherefore, the          Plaintiff requests      judgment against each Defendant           for


                                         1)Actual Damages pursuant to RIGL § 9-1-28.1;
                                        2) Costs and attorney fees pursuant t0 RIGL § 9-1-28. 1;
                                        3) Injunctive Relief to restrain and enjoin Defendants from violating
                                               Plaintiff s privacy.
                                        4)     Declaratory Relief that Defendants violated the Plaintiff’s Right to
                                               Privacy.
                                         5)    Such other relief as the Court              may deem just and appropriate.


                                                                                  The   Plaintiff,


                                                                                  /s/ Christogher Laccz'nole
                                                                                  Christopher     M.   Laccinole
                                                                                  17 Richard Smith Rd.
                                                                                  Narragansett, RI 02882
                                                                                  chrislaccinole@gmail.com




                                                                                      13
